BattlL, J. H. V. Abbott petitioned to the Franklin County Court for a private road through the lands owned by R. H. Randolph. Upon application of Abbott the county court directed the issue of a writ of injunction enjoining Randolph from interfering with Abbott in the use of his lands as a road. Randolph moved to dissolve the injunction, which was denied. From this order Randolph appealed to the Franklin Circuit Court, by which the order granting the injunction was affirmed. Randolph seeks to set aside the judgment of affirmance in this court by writ of certiorari. Injunctions are matters of chancery cognizance. County courts have no power to grant them. It is true that the Constitution of this State provides that “in the absence of the circuit judge from the county the county judge shall have power to issue orders for injunctions and other provisional writs in their counties, returnable to the court having jurisdiction, provided that either party may have such order reviewed by any superior judge in vacation in such manner as shall be provided by law.” Art. 7, § 37, .Const. 1874. In no cases is the county court granted such power, and the county judge has such power only in cases and to the extent authorized by the Constitution, which is in actions pending in other courts. The county court having no jurisdiction, the circuit court acquiréá none by appeal. The judgment of affirmance of the circuit court is quashed.